Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application
The Remarks and terminal disclaimers filed on 12/17/21 are acknowledged.
Claims 1-81 were previously cancelled.
Claims 82-89 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 12/17/21 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement.
Please see the attached copy of PTO-1449.	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Terminal Disclaimers
The terminal disclaimers filed on 12/17/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Numbers 8,808,737 and 9,789,103 have been reviewed and are accepted.  The terminal disclaimers have been recorded.
Updated Search
An updated prior art search did not disclose a reference that teaches a method of treating pain in a renally impaired patient comprising, inter alia, orally administering a pharmaceutical composition comprising from about 5 mg to about 80 mg of 
Therefore, the claimed invention is patentable. 
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 82-89 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-6023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/ARADHANA SASAN/Primary Examiner, Art Unit 1615